 



Exhibit 10.1
SECURITIES PURCHASE AND LOAN AGREEMENT
     THIS SECURITIES PURCHASE AND LOAN AGREEMENT, dated as of March 24, 2008
(this “Agreement”), is by and between ECHO THERAPEUTICS, INC., a Minnesota
corporation (the “Company”), and IMPERIUM MASTER FUND, LTD., a Cayman Islands
company (“Imperium”).
     A. The Company has requested from Imperium, and Imperium has agreed to
provide to the Company, a working capital drawdown facility in the aggregate
amount of up to $2,000,000. Each loan made under such facility shall be
reflected by an Original Issue Discount Senior Secured Note in the form attached
hereto as Exhibit A (each, a “Note”).
     B. Contemporaneously with the closing of the first loan and for no
additional consideration, the Company shall issue to Imperium a Warrant in the
form of Exhibit B hereto (the “Warrant”), exercisable for 634,920 shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”). The per
share exercise price of the Warrant shall be $2.00 (subject to adjustments as
provided therein). The shares of Common Stock for which the Warrant is
exercisable are referred to herein as the “Warrant Shares”, and the Notes,
Warrant and Warrant Shares are sometimes collectively referred to herein as the
“Securities”.
     C. The Company has agreed to effect the registration of the resale of the
Warrant Shares under the Securities Act of 1933 (as amended, and the rules and
regulations promulgated thereunder, the “Securities Act”), pursuant to a
Registration Rights Agreement in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”).
     D. The issuance and sale of the Notes and Warrant by the Company under this
Agreement will be effected in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act.
     E. The Company’s obligations under this Agreement, and all of the other
agreements, instruments and other documents contemplated hereby, are to be
(i) guaranteed by each of the Company’s subsidiaries pursuant to a Subsidiary
Guarantee in the form attached hereto as Exhibit D (the “Guarantee”), and
(ii) secured by the assets of the Company and its subsidiaries pursuant to a
Security Agreement in the form attached hereto as Exhibit E (the “Security
Agreement”).
     In consideration of the mutual promises made herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Imperium hereby agree as follows:
1. TERMINOLOGY AND USAGE.
     1.1 Definitions. When used herein, the terms below shall have the
respective meanings indicated:

 



--------------------------------------------------------------------------------



 



          “Accounts Receivable” has the meaning specified in Section 6.5 of this
Agreement.
          “Affiliate” means, as to any Person (the “subject Person”), any other
Person (a) that directly or indirectly through one or more intermediaries
controls or is controlled by, or is under direct or indirect common control
with, the subject Person, (b) that directly or indirectly beneficially owns or
holds ten percent (10%) or more of any class of voting equity of the subject
Person, or (c) ten percent (10%) or more of the voting equity of which is
directly or indirectly beneficially owned or held by the subject Person. For the
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, through
representation on such Person’s board of directors or other management committee
or group, by contract or otherwise.
          “Board of Directors” means the Company’s board of directors.
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which the Principal Market is closed or on which banks in the City of New
York are required or authorized by law to be closed.
          “Closing” and “Closing Date” have the respective meanings specified in
Section 2.1 of this Agreement.
          “Commission” has the meaning specified in the recitals to this
Agreement.
          “Common Stock” has the meaning specified in the recitals to this
Agreement.
          “Company Subsidiary” means a Person that is a Subsidiary of the
Company.
          “Debt” means, as to any Person at any time: (a) all indebtedness,
liabilities and obligations of such Person for borrowed money; (b) all
indebtedness, liabilities and obligations of such Person to pay the deferred
purchase price of Property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than 90 days; (c) all capital lease obligations of such Person; (d) all Debt of
others guaranteed by such Person; (e) all indebtedness, liabilities and
obligations secured by a Lien (other than a Permitted Lien) existing on Property
owned by such Person, whether or not the indebtedness, liabilities or
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person; (f) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; and (g) all liabilities and
obligations of such Person to redeem or retire shares of capital stock of such
Person.
          “Disclosure Documents” means all SEC Documents filed with the
Commission at least three (3) Business Days prior to the Execution Date or
applicable Drawdown Date.

-2-



--------------------------------------------------------------------------------



 



          “Drawdown”, “Drawdown Commitment” and “Drawdown Date” have the
respective meanings specified in Section 3.1(a) of this Agreement.
          “Drawdown Purchase Price” has the meaning specified in Section 3.1(b)
of this Agreement.
          “Environmental Law” means any federal, state, provincial, local or
foreign law, statute, code or ordinance, principle of common law, rule or
regulation, as well as any permit, order, decree, judgment or injunction issued,
promulgated, approved or entered thereunder, relating to pollution or the
protection, cleanup or restoration of the environment or natural resources, or
to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge or disposal of hazardous materials.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder.
          “Event of Default” means any event, occurrence or circumstance that
constitutes an “Event of Default” under any of the Notes.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Execution Date” means the date of this Agreement.
          “GAAP” means generally accepted accounting principles, applied on a
consistent basis, as set forth in (i) opinions of the Accounting Principles
Board of the American Institute of Certified Public Accountants, (ii) statements
of the Financial Accounting Standards Board and (iii) interpretations of the
Commission and the staff of the Commission. Accounting principles are applied on
a “consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.
          “Governmental Authority” means any nation or government, any state,
provincial or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market, and self-regulatory organization and the Financial Industry Regulatory
Authority.
          “Governmental Requirement” means any law, statute, code, ordinance,
order, rule, regulation, judgment, decree, injunction, franchise, license or
other directive or requirement of any federal, state, county, municipal, parish,
provincial, foreign or other Governmental Authority or any department,
commission, board, court, agency or any other instrumentality of any of them.
          “Holder” shall initially mean Imperium, provided that any Person that
subsequently holds any Securities shall also be deemed a Holder.

-3-



--------------------------------------------------------------------------------



 



          “Holder Party” has the meaning specified in Section 6.8 of this
Agreement.
          “Intellectual Property” means any U.S. or foreign patents, patent
rights, patent applications, trademarks, trade names, service marks, brand
names, logos and other trade designations (including unregistered names and
marks), trademark and service mark registrations and applications, copyrights
and copyright registrations and applications, inventions, invention disclosures,
protected formulae, formulations, processes, methods, trade secrets, computer
software, computer programs and source codes, manufacturing research and similar
technical information, engineering know-how, customer and supplier information,
assembly and test data drawings or royalty rights.
          “Key Employee” has the meaning specified in Section 5.16 of this
Agreement.
          “Lien” means, with respect to any Property, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, security interest, tax lien,
financing statement, pledge, charge, or other lien, charge, easement,
encumbrance, preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever on or with respect to such Property
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing); provided, however, “Lien” shall not include licenses of Intellectual
Property granted on an arm’s-length basis by the Company or any Company
Subsidiary to its business partners.
          “Material Adverse Effect” means an effect that is material and adverse
to (i) the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiaries taken as a whole, (ii) the ability of the Company
or any material Company Subsidiary to perform its obligations under any of the
Transaction Documents or (iii) the rights and benefits to which a Holder is
entitled under any of the Transaction Documents.
          “Material Contracts” means, as to the Company and the Company
Subsidiaries, any agreement required pursuant to Item 601 of Regulation S-B or
Item 601 of Regulation S-K, as applicable, promulgated under the Securities Act
to be filed as an exhibit to any report, schedule, registration statement or
definitive proxy statement filed or required to be filed by the Company with the
Commission under the Exchange Act or any rule or regulation promulgated
thereunder, and any and all amendments, modifications, supplements, renewals or
restatements thereof.
          “Notes” has the meaning specified in the recitals to this Agreement.
          “Permitted Debt” means the following: (a) the Notes, (b) Debt
disclosed on Schedule 1.1(i) hereto; and (c) Debt consisting of capital lease
obligations and purchase money indebtedness, provided that, with respect to this
clause (c), (i) such Debt is incurred in connection with the acquisition of
capital assets or sale-leaseback and similar arrangements, (ii) if such Debt is
greater than $100,000, then prior to incurring such Debt, the lender of such
Debt and the Holders shall have entered into an intercreditor agreement in form
and substance

-4-



--------------------------------------------------------------------------------



 



satisfactory to the Holders, and (iii) the aggregate amount of all such Debt
shall not exceed $300,000.
          “Permitted Liens” means the following:
               (a) Liens disclosed on Schedule 1.1(ii) hereto;
               (b) Liens securing Debt permitted under clause (c) of the
definition of “Permitted Debt” so long as such Liens do not encumber any
Property other than the specific Property that was acquired or leased and gave
rise to such Debt;
               (c) encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of real Property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company or any Company Subsidiary to use such Property in its
businesses, and none of which is violated in any material respect by existing or
proposed structures or land use;
               (d) Liens for taxes, assessments or other governmental charges
(including without limitation in connection with workers’ compensation and
unemployment insurance) that are not delinquent or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established; and
               (e) Liens of mechanics, materialmen, warehousemen, carriers,
landlords or other similar statutory Liens securing obligations that are not yet
due and are incurred in the ordinary course of business or which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject to such
Liens, for which adequate reserves (as determined in accordance with GAAP) have
been established.
          “Permitted Payment” means, with respect to the Company’s 8% Senior
Convertible Promissory Notes, due February 12, 2011, (i) a redemption of such
notes by the Company after the Company has, following the Execution Date,
consummated an issuance or a series of related issuances of common and/or
preferred equity for an aggregate of $10,000,000 in gross proceeds or more (that
is, prior to the consummation of such equity issuance, any redemption or
prepayment by the Company of such notes shall be deemed a Restricted Payment);
and (ii) the conversion of such notes by the holders thereof, provided that any
such conversion is effectuated in accordance with the terms of such notes in
effect as of the Execution Date.
          “Person” means any individual, corporation, trust, association,
company, partnership, joint venture, limited liability company, joint stock
company, Governmental Authority or other entity.
          “Principal Market” means the principal exchange, market or quotation
system on which the Common Stock is listed, traded or quoted.

-5-



--------------------------------------------------------------------------------



 



          “Property” means property and/or assets of all kinds, whether real,
personal or mixed, tangible or intangible (including, without limitation, all
rights relating thereto).
          “Pro Rata Share” means, with respect to a Holder as of a date of
determination, the ratio determined by dividing (x) the aggregate principal
amount of the Notes held by such Holder as of such date by (y) the aggregate
principal amount of the Notes held by all of the Holders as of such date. If no
Notes are outstanding at the time of determination, Pro Rata Share shall be
determined by the Holders in their sole and absolute discretion.
          “Purchase Price” has the meaning specified in Section 2.1.
          “Qualified Issuance” has the meaning specified in Section 3.1 of this
Agreement.
          “Registrable Securities” has the meaning specified in the Registration
Rights Agreement.
          “Registration Rights Agreement” has the meaning specified in the
recitals to this Agreement.
          “Regulation D” has the meaning specified in the recitals to this
Agreement.
          “Restricted Payment” means (a) any dividend or other distribution
(whether in cash, Property or obligations), direct or indirect, on account of
(or the setting apart of money for a sinking or other analogous fund for the
benefit of) any shares of any class of capital stock of the Company or the
Company Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to all of the holders of that class;
(b) any redemption, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of the Company or any of its Affiliates now or
hereafter outstanding, except the Securities; (c) any prepayment of principal
of, premium, if any, or default interest on, or any redemption, conversion,
exchange, purchase, retirement, sinking fund or defeasance of, any Debt (whether
upon acceleration of such Debt or otherwise) other than the Notes or a Permitted
Payment; and (d) any loan, advance or payment to any officer, director or
stockholder of the Company or any of its Affiliates, exclusive of reasonable
compensation and reimbursements paid to officers or directors in the ordinary
course of business or pursuant to any terms of any Material Contract in effect
prior to the Execution Date.
          “Rule 144” means Rule 144 under the Securities Act or any successor
provision.
          “SEC Documents” means all reports, schedules, registration statements
and definitive proxy statements filed by the Company with the Commission.
          “Securities” has the meaning specified in the recitals of this
Agreement.
          “Securities Act” has the meaning specified in the recitals of this
Agreement.

-6-



--------------------------------------------------------------------------------



 



          “Security Documents” means the Security Agreement, Guarantee and all
other agreements, instruments and other documents executed and delivered in
connection with or in furtherance thereof.
          “Stockholder Equity” has the meaning specified in Section 6.5 of this
Agreement.
          “Subsidiary” means, with respect to any Person, any corporation or
other entity of which at least a majority of the outstanding shares of stock or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors (or Persons performing similar
functions) of such corporation or entity (regardless of whether or not at the
time, in the case of a corporation, stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries.
          “Termination Date” means the first date on which there are no Notes
outstanding and none of the Holders has any further obligation to lend any
additional amounts to the Company under Section 3.
          “Trading Day” means any day on which shares of Common Stock are
purchased and sold on the Principal Market.
          “Transaction Documents” means (i) this Agreement, (ii) the Notes,
(iii) the Warrant, (iv) the Registration Rights Agreement, (v) the Security
Documents and (vi) all other agreements, documents and other instruments
executed and delivered by or on behalf of the Company, the Company Subsidiaries
or any of their respective officers on the Closing Date, on any Drawdown Date or
otherwise in connection with this Agreement.
          “Warrant” has the meaning specified in the recitals to this Agreement.
          “Warrant Shares” has the meaning specified in the recitals to this
Agreement.
     1.2 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.
2. PURCHASE AND SALE OF THE INITIAL NOTE AND WARRANT.
     2.1 Purchase Price; Closing. Upon the terms and subject to the satisfaction
or waiver of the conditions set forth in Sections 2.2 and 2.3, the Company
agrees to sell, and Imperium agrees to purchase, a Note in the stated principal
amount of $552,356.53 and the Warrant for the purchase price of $500,000 (the
“Purchase Price”). The closing of such purchase and sale is hereinafter referred
to as the “Closing”, and the date on which the Closing occurs is hereinafter
referred to as the “Closing Date”. The Closing will be deemed to occur at the
offices of Mazzeo Song & Bradham LLP, 708 Third Avenue, 19th Floor, New York,
New York 10017, when each of the conditions to the Closing described in
Sections 2.2 and 2.3 has been satisfied or waived as specified therein.

-7-



--------------------------------------------------------------------------------



 



     2.2 Conditions to Imperium’s Obligations at the Closing. Imperium’s
obligation to effect the Closing, including, without limitation, its obligation
to purchase the Securities at the Closing, are conditioned upon the fulfillment
(or waiver by Imperium in its sole and absolute discretion) of each of the
following events as of the Closing Date, and the Company shall use commercially
reasonable efforts to cause each of such conditions to be satisfied:

  2.2.1   the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);     2.2.2   the Company shall have
complied with or performed in all material respects all of the agreements,
obligations and conditions set forth in this Agreement and in the other
Transaction Documents that are required to be complied with or performed by the
Company on or before the Closing;     2.2.3   the Company shall have delivered
to Imperium a certificate, signed by the Secretary of the Company and each
Company Subsidiary, certifying true, complete and accurate copies of (i) the
constituent organizational documents of each such entity, each as amended
through the Closing Date, and (ii) the resolutions passed by the board of
directors or similar governing body of each such entity authorizing the
execution, delivery and performance of the Transaction Documents to which such
entity is a party;     2.2.4   the Company shall have delivered to Imperium
copies of (i) the executed Note and Warrant being purchased, (ii) the executed
signature pages of the Company and Company Subsidiaries to each of the other
Transaction Documents to which they are a party, and (iii) the certificates and
instruments representing all of the stock, notes and other securities required
to be pledged by the Company and the Company Subsidiaries under the Security
Agreement;     2.2.5   the Company’s counsel shall have confirmed that it has in
its possession the originals of each of the documents specified in
Section 2.2.4, and such counsel shall have confirmed that all such originals
will be delivered to Imperium or its counsel no later than the Business Day
immediately following the Closing Date;     2.2.6   the Company shall have
delivered to Imperium a legal opinion of its outside counsel covering the
matters set forth on Exhibit F hereto

-8-



--------------------------------------------------------------------------------



 



      and such opinion shall be in form and substance reasonably satisfactory to
Imperium;     2.2.7   Imperium shall have satisfactorily completed its due
diligence of the Company; and     2.2.8   the expenses payable by the Company to
Imperium and described in Section 7.10 shall have been netted out of the
Purchase Price payable by Imperium.

     2.3 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with Imperium are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:

  2.3.1   the representations and warranties of Imperium set forth in this
Agreement and in the other Transaction Documents to which it is a party shall be
true and correct in all material respects as of such date as if made on such
date (except that to the extent that any such representation or warranty relates
to a particular date, such representation or warranty shall be true and correct
in all material respects as of that date);     2.3.2   Imperium shall have
complied with or performed all of the agreements, obligations and conditions set
forth in this Agreement that are required to be complied with or performed by
Imperium on or before the Closing;     2.3.3   there shall be no injunction,
restraining order or decree of any nature of any court or Governmental Authority
of competent jurisdiction that is in effect that restrains or prohibits the
consummation of the transactions contemplated hereby and by the other
Transaction Documents;     2.3.4   Imperium shall have executed each Transaction
Document to which it is a party and shall have delivered the same to the
Company; and     2.3.5   Imperium shall have wire transferred to the Company’s
account, in immediately available funds, an aggregate amount equal to $500,000
(net of the expenses payable by the Company with respect to the Closing under
Section 7.10).

3. DRAWDOWN FACILITY.
     3.1 Commitment; Tranches.

-9-



--------------------------------------------------------------------------------



 



          (a) The Company shall sell to the Holders, and the Holders shall
purchase from the Company (the “Drawdown Commitment”), up to an additional
$1,657,069.59 in aggregate stated principal amount of the Notes in accordance
with this Section 3. Such sale and purchase of Notes shall be made in three
equal tranches of $552,356.53 (each such tranche, a “Drawdown”), and the
Drawdowns shall be consummated on April 24, 2008, May 24, 2008 and June 24, 2008
(each, a “Drawdown Date”). Notwithstanding the foregoing, if the Company
consummates an issuance or a series of related issuances of common and/or
preferred equity for an aggregate of $5,000,000 or more (a “Qualified
Issuance”), then effective as of the date on which such equity issuance is
consummated, the (i) aggregate stated principal amount of the Notes sold at any
future Drawdown (if any) shall be reduced from $552,356.53 to $546,903.40;
(ii) the accretion rate at which the Notes sold at any future Drawdown (if any)
shall be reduced from an annual rate of ten percent (10.0%) to nine percent
(9.0%); (iii) the accretion rate of the Notes then outstanding shall thereafter
be reduced from an annual rate of ten percent (10.0%) to nine percent (9.0%);
and (iv) if such Qualified Issuance is consummated on or prior to October 31,
2008, the Company shall have the right to extend the maturity date of each Note
by an additional 12 months by giving notice thereof to the Holders within five
Business Days of the date on which such Qualified Issuance is consummated. In
furtherance of the foregoing sentence, the Company shall promptly execute and
deliver replacement Notes with the reduced accretion rate and stated principal
(and, if applicable, the extended maturity date and the stated principal after
giving effect to such extended maturity date) to the Holders of the Notes then
outstanding.
          (b) The Company and the Holders acknowledge and agree that for each
Drawdown: (i) the aggregate purchase price for the Notes in such Drawdown shall
be $500,000 (the “Drawdown Purchase Price”); and (ii) the Company shall be
obligated to sell to each Holder, and each Holder shall be obligated to purchase
from the Company, such Holder’s Pro Rata Share of the Notes subject to such
Drawdown upon the satisfaction or waiver of the conditions set forth in
Sections 3.2 and 3.3.
          (c) Notwithstanding the foregoing, (i) the Company may elect to
terminate a scheduled Drawdown by notifying the Holders thereof at least 10 days
prior to the applicable Drawdown Date (any such termination notice to be
irrevocable, provided such termination shall not affect the parties remaining
Drawdown Commitment), and (ii) if there is a new Holder, and the Company has not
been notified of such new Holder at least 15 days prior to a Drawdown Date, then
the Company shall not be obligated to sell any Notes to such new Holder on such
Drawdown Date, and if the other Holders elect not to purchase all of the Notes
being sold on such Drawdown Date, the Company shall not be obligated to go
forward with such Drawdown.
     3.2 Conditions to Each Holder’s Obligation on a Drawdown Date. Each
Holder’s obligation to purchase a Note in connection with a Drawdown is
conditioned upon the fulfillment (or waiver by such Holder in its sole and
absolute discretion) of each of the following events as of the applicable
Drawdown Date:

  3.2.1   the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such Drawdown Date as if made on such date (except
(i) that to the extent that any such representation

-10-



--------------------------------------------------------------------------------



 



      or warranty relates to a particular date, such representation or warranty
shall be true and correct in all material respects as of that particular date,
and (ii) for such changes to Schedules 5.5(a), (b) and (c) as a result of the
issuances of securities following the Execution Date);     3.2.2   the Company
shall have complied with or performed in all material respects all of the
agreements, obligations and conditions set forth in this Agreement and in the
other Transaction Documents that are required to be complied with or performed
by the Company on or before such Drawdown Date;     3.2.3   no Event of Default
shall have occurred and be continuing;     3.2.4   the Company shall have
delivered to such Holder a certificate, signed by the Chief Executive Officer
and Chief Financial Officer of the Company, certifying that the conditions
specified in this Section 3.2 have been fulfilled as of such date, it being
understood that such Holder may rely on such certificate as though it were a
representation and warranty of the Company made herein;     3.2.5   there shall
have occurred no material adverse change in the Company’s consolidated business
or financial condition since the later of (i) the Execution Date and (ii) the
most recent prior Drawdown Date; and     3.2.6   there shall be no injunction,
restraining order or decree of any nature of any court or Governmental Authority
of competent jurisdiction that is in effect that restrains or prohibits the sale
of such Note.

     3.3 Conditions to Company’s Obligation on a Drawdown Date. The Company’s
obligation to sell a Note to a Holder in connection with a Drawdown is
conditioned upon the fulfillment (or waiver by the Company in its sole and
absolute discretion) of each of the following events as of the applicable
Drawdown Date:

  3.3.1   the representations and warranties of such Holder set forth in this
Agreement and in the other Transaction Documents to which it is a party shall be
true and correct in all material respects as of such Drawdown Date as if made on
such date (except that to the extent that any such representation or warranty
relates to a particular date, such representation or warranty shall be true and
correct in all material respects as of that date);     3.3.2   such Holder shall
have complied with or performed all of the agreements, obligations and
conditions set forth in this Agreement

-11-



--------------------------------------------------------------------------------



 



      that are required to be complied with or performed by such Holder on or
before such Drawdown Date;     3.3.3   there shall be no injunction, restraining
order or decree of any nature of any court or Governmental Authority of
competent jurisdiction that is in effect that restrains or prohibits the sale of
such Note; and     3.3.4   such Holder shall have wire transferred to the
Company’s account, in immediately available funds, an amount equal to such
Holder’s Pro Rata Share of the Drawdown Purchase Price.

4. REPRESENTATIONS AND WARRANTIES OF EACH HOLDER.
     Each Holder (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:
     4.1 Authorization; Enforceability. Such Holder, if an entity, is duly and
validly organized, validly existing and in good standing under the laws of its
jurisdiction of formation with the requisite corporate power and authority to
purchase the Securities to be purchased by it hereunder and to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party. This Agreement constitutes, and upon execution and delivery thereof, each
other Transaction Document to which such Holder is a party will constitute, such
Holder’s valid and legally binding obligation, enforceable in accordance with
its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.
     4.2 Accredited Investor. Such Holder (i) is an “accredited investor” as
that term is defined in Rule 501 of Regulation D, (ii) was not formed or
organized for the specific purpose of making an investment in the Company, and
(iii) is acquiring the Securities solely for its own account and not with a
present view to the public resale or distribution of all or any part thereof,
except pursuant to sales that are registered under, or exempt from the
registration requirements of, the Securities Act and/or sales registered under
the Securities Act; provided, however, that in making such representation, such
Holder does not agree to hold the Securities for any minimum or specific term
and reserves the right to sell, transfer or otherwise dispose of the Securities
at any time in accordance with the provisions of this Agreement and with federal
and state securities laws applicable to such sale, transfer or disposition. Such
Holder can bear the economic risk of a total loss of its investment in the
Securities and has such knowledge and experience in business and financial
matters so as to enable it to understand the risks of and form an investment
decision with respect to its investment in the Securities.
     4.3 Information. The Company has, prior to the date on which it is
purchasing Securities under this Agreement, provided to such Holder with
information regarding the business, operations and financial condition of the
Company and has, prior to the date on which it is purchasing Securities under
this Agreement, granted such Holder the opportunity to ask questions of and
receive answers from representatives of the Company, its officers, directors,
employees and

-12-



--------------------------------------------------------------------------------



 



agents concerning the Company in order for such Holder to make an informed
decision with respect to its investment in such Securities. Neither such
information nor any other investigation conducted by such Holder or any of its
representatives shall modify, amend or otherwise affect such Holder’s right to
rely on the Company’s representations and warranties contained in this
Agreement.
     4.4 Limitations on Disposition. Such Holder acknowledges that, except as
provided in the Registration Rights Agreement, the Securities have not been and
are not being registered under the Securities Act and may not be transferred or
resold without registration under the Securities Act or unless pursuant to an
exemption therefrom.
     4.5 Legend. Such Holder understands that the certificates representing the
Warrant and Warrant Shares may bear at issuance a restrictive legend in
substantially the following form:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with respect thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale. These securities [and the securities
issuable hereunder] (i) may be pledged or hypothecated in connection with a bona
fide margin account or other financing secured by such securities or (ii) may be
transferred or assigned to an affiliate of the holder hereof without the
necessity of an opinion of counsel or the consent of the issuer hereof.”
Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including, without limitation, a pledge) of any of the Securities is
registered pursuant to an effective registration statement, (B) such Securities
have been sold pursuant to Rule 144, subject to receipt by the Company of
customary documentation reasonably acceptable to the Company in connection
therewith, or (C) such Securities are eligible for resale under Rule 144(k) or
any successor provision, such Securities shall be issued without any legend or
other restrictive language and, with respect to Securities upon which such
legend is stamped, the Company shall issue new certificates without such legend
to the holder upon request. The Company shall execute and deliver written
instructions to the transfer agent for its Common Stock as may be necessary to
satisfy any request by a Holder for removal of such legends no later than the
close of business on the third (3rd) Business Day following the receipt of the
request from a Holder to the extent such legends may be removed in accordance
with this Section 4.5 or otherwise.
     4.6 Reliance on Exemptions. Such Holder understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of such Holder set forth in this Section 4 in order to determine the
availability of such exemptions and the eligibility of such Holder to acquire
the Securities. Such Holder acknowledges that it did not purchase the Securities
based upon any advertisement in any publication of general circulation. Such
Holder is relying on the representations, acknowledgements and agreements made
by the Company in Section 5 and elsewhere in this

-13-



--------------------------------------------------------------------------------



 



Agreement in making investing, trading and/or other decisions concerning the
Company’s securities.
     4.7 Non-Affiliate Status; Common Stock Ownership. Such Holder is not an
Affiliate of the Company and is not acting in association or concert with any
other Person in regard to its purchase of the Securities or otherwise in respect
of the Company. Such Holder’s investment in the Securities is not for the
purpose of acquiring, directly or indirectly, control of, and it has no intent
to acquire or exercise control of, the Company or to influence the decisions or
policies of the Board of Directors.
     4.8 Fees. Such Holder has not agreed to pay any compensation or other fee,
cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.
     4.9 No Conflicts. The execution and performance of this Agreement and the
other Transaction Documents to which such Holder is a party do not conflict in
any material respect with any agreement to which such Holder is a party or is
bound, any court order or judgment applicable to such Holder, or the constituent
documents of such Holder.
     4.10 No Governmental Review. Such Holder understands that no federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon the
accuracy of any information provided to such Holder or made any findings or
determinations as to the merits of the offering of the Securities.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Holder and agrees with such Holder that, as the of the
Execution Date:
     5.1 Organization, Good Standing and Qualification. Each of the Company and
Company Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all requisite power and authority to carry on its business as now conducted.
Each of the Company and Company Subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which it conducts
business except where the failure so to qualify has not had or would not
reasonably be expected to have a Material Adverse Effect.
     5.2 Authorization; Consents. The Company has the requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents, including, without limitation, the issuance and sale of the
Securities to the Holders in accordance with the terms hereof and thereof. All
corporate action on the part of the Company necessary for the authorization,
execution and delivery of, and the performance by the Company of its obligations
under, the Transaction Documents to which the Company is a party has been taken,
and no further consent or authorization of any Person (including, without
limitation, any of the Company’s directors or shareholders or any Governmental
Authority (other than such approval as may be required under the Securities Act
and applicable state laws in respect of the Registration Rights Agreement and
the filing of a Form D under the Securities Act) is required under any
organizational

-14-



--------------------------------------------------------------------------------



 



document, Material Contract, Governmental Requirement or otherwise. The Board of
Directors has determined that the sale and issuance of the Securities, and the
consummation of the transactions contemplated hereby and by the other
Transaction Documents, are in the best interests of the Company.
     5.3 Enforcement. This Agreement has been and, at or prior to the Closing or
a Drawdown Date, each other Transaction Document required to be delivered by the
Company at the Closing or such Drawdown Date will be, duly executed and
delivered by the Company. This Agreement constitutes and, upon the execution and
delivery thereof by the Company, each other Transaction Documents will
constitute, the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with their respective terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.
     5.4 Disclosure Documents; Agreements; Financial Statements; Other
Information. The Company is subject to the reporting requirements of the
Exchange Act and, except as described on Schedule 5.4, the Company has filed
with the Commission all SEC Documents that the Company was required to file with
the Commission on or after December 31, 2006. The Company is not aware of any
event occurring or expected to occur on or prior to the Closing Date (other than
the transactions effected hereby) that would require the filing of, or with
respect to which the Company intends to file, a Form 8-K after the Closing. Each
SEC Document filed on or after December 31, 2006, as of the date of the filing
thereof with the Commission (or if amended or superseded by a filing prior to
the Execution Date, then on the date of such amending or superseding filing),
complied in all material respects with the requirements of the Securities Act or
Exchange Act, as applicable, and, as of the date of such filing (or if amended
or superseded by a filing prior to the Execution Date, then on the date of such
filing), such SEC Document (including all exhibits and schedules thereto and
documents incorporated by reference therein) did not contain an untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All documents required to be filed as
exhibits to the SEC Documents filed on or after December 31, 2006 have been
filed as required. Except as set forth in the Disclosure Documents, the Company
has no liabilities, contingent or otherwise, other than liabilities incurred in
the ordinary course of business which, individually or in the aggregate, are not
material to the consolidated business or financial condition of the Company and
the Company Subsidiaries. As of their respective dates, the financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with GAAP consistently applied at the times and
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments). The Company will prepare
the financial statements to be included in any reports, schedules, registration
statements and definitive proxy statements that the Company is required to

-15-



--------------------------------------------------------------------------------



 



file or files with the Commission after the date hereof in accordance with GAAP
(except in the case of unaudited interim statements, to the extent they may
exclude footnotes or may be condensed or summary statements).
     5.5 Capitalization; Subsidiaries; Outstanding Debt.
          (a) The capitalization of the Company, including its authorized
capital stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans
and agreements, the number of shares issuable and reserved for issuance pursuant
to securities (other than the Securities) payable in, exercisable for, or
convertible into or exchangeable for any shares of Common Stock is set forth on
Schedule 5.5(a). All outstanding shares of capital stock of the Company have
been, or upon issuance will be, validly issued, fully paid and non-assessable.
          (b) All of the Company Subsidiaries are disclosed on Schedule 5.5(b).
Except as disclosed on Schedule 5.5(b), the Company or a wholly-owned Company
Subsidiary owns all of the capital stock of each Company Subsidiary, which
capital stock is validly issued, fully paid and non-assessable, and no shares of
the capital stock of the Company or any Company Subsidiary are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any such Company Subsidiary or any Liens created by or through the Company or
any such Company Subsidiary.
          (c) Except as disclosed on Schedule 5.5(c) or as contemplated herein,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any Company Subsidiary, or arrangements by which the Company
or any Company Subsidiary is or may become bound to issue additional shares of
capital stock of the Company or any Company Subsidiary (whether pursuant to
anti-dilution, “reset” or other similar provisions).
          (d) Schedule 5.5(d) identifies each individual item of Debt of the
Company and/or any Company Subsidiary currently outstanding in excess of $25,000
as of the date hereof.
     5.6 Due Authorization; Valid Issuance. The Securities are duly authorized
and, when issued, sold and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, free and clear of any Liens imposed
by or through the Company. Assuming the accuracy of each Holder’s
representations contained herein, the issuance and sale of the Securities under
this Agreement will be effected in compliance with all applicable federal and
state securities laws.
     5.7 Form S-1. The Company is eligible to register the Registrable
Securities for resale in a secondary offering by each Holder on a registration
statement on Form S-1 under the Securities Act, or any successor form thereof.
To the Company’s knowledge, as of the date hereof and as of the Closing Date,
there exist no facts or circumstances (including, without limitation, any
required approvals or waivers of any circumstances that may delay or prevent the
obtaining of accountant’s consents) that could reasonably be expected to
prohibit or delay the preparation, filing or effectiveness of such registration
statement on Form S-1or any successor form thereof.

-16-



--------------------------------------------------------------------------------



 



     5.8 No Conflict. Neither the Company nor any Company Subsidiary is in
violation of any provisions of its certificate or articles of incorporation,
bylaws or any other organizational document. Neither the Company nor any Company
Subsidiary is in violation of or in default (and no event has occurred which,
with notice or lapse of time or both, would constitute a default) under any
provision of any instrument or contract to which it is a party or by which it or
any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to the Company or any Company Subsidiary,
except for any violation or default that has not had or would not reasonably be
expected to have a Material Adverse Effect. The (i) execution, delivery and
performance of this Agreement and the other Transaction Documents and
(ii) consummation of the transactions contemplated hereby and thereby will not
result in any violation of any provisions of the Company’s certificate of
incorporation, bylaws or any other organizational document or in a default under
any provision of any Material Contract, or in violation of any provision of any
Governmental Requirement applicable to the Company or be in conflict with or
constitute, with or without the passage of time and giving of notice, a default
under any Material Contract or the triggering of any preemptive or anti-dilution
rights (including, without limitation, pursuant to any “reset” or similar
provisions) or rights of first refusal or first offer, or any other rights that
would allow or permit the holders of the Company’s securities or any other
Person to purchase shares of Common Stock or other securities of the Company or
any Company Subsidiary (whether pursuant to a shareholder rights plan provision
or otherwise).
     5.9 Financial Condition; Taxes; Litigation.
          5.9.1 The financial condition of each of the Company and Company
Subsidiaries is, in all material respects, as described in the Disclosure
Documents, except for changes in the ordinary course of business and normal
year-end adjustments that are not, in the aggregate, materially adverse to the
consolidated business or financial condition of the Company and the Company
Subsidiaries. There has been no (i) material adverse change to the business,
operations, properties, financial condition, prospects or results of operations
of the Company and any Company Subsidiary since the date of the Company’s most
recent financial statements contained in the Disclosure Documents, (ii) material
adverse change to the Company’s cash balances or cash flows during the 90 days
preceding the date hereof, or (iii) change by the Company in its accounting
principles, policies and methods except as required by changes in GAAP.
          5.9.2 Each of the Company and Company Subsidiaries has prepared in
good faith and duly and timely filed all tax returns required to be filed by it
and such returns are complete and accurate in all material respects and each of
the Company and Company Subsidiaries has paid all taxes required to have been
paid by it, except for taxes which it reasonably disputes in good faith or the
failure of which to pay has not had or would not reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any Company Subsidiary has
any liability with respect to taxes that accrued on or before the date of the
most recent balance sheet of the Company included in the Disclosure Documents in
excess of the amounts accrued with respect thereto that are reflected on such
balance sheet.
          5.9.3 Except for sales tax audits undertaken by state taxing
authorities in the ordinary course of business, neither the Company nor any
Company Subsidiary is the subject of any

-17-



--------------------------------------------------------------------------------



 



pending or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by any Governmental Authority.
          5.9.4 There is no material claim, litigation or administrative
proceeding pending, or, to the Company’s knowledge, threatened or contemplated,
against the Company or any Company Subsidiary, or against any officer, director
or employee of the Company or any such Company Subsidiary in connection with
such Person’s employment therewith. Neither the Company nor any Company
Subsidiary is a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or Governmental Authority which has
had or would reasonably be expected to have a Material Adverse Effect.
     5.10 Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities.
     5.11 Intellectual Property.
          (a) Except as disclosed on Schedule 5.11(a), each of the Company and
Company Subsidiaries owns, free and clear of claims or rights of any other
Person, with full right to use, sell, license, sublicense, dispose of, and bring
actions for infringement of, or, to the knowledge of the Company, has acquired
licenses or other rights to use, all Intellectual Property necessary for the
conduct of its business as presently conducted (other than with respect to
software which is generally commercially available and not used or incorporated
into the Company’s or such Company Subsidiary’s products and open source
software which may be subject to one or more “general public” licenses). All
works that are used or incorporated into the Company’s or any Company
Subsidiary’s services, products or services or products actively under
development and which is proprietary to the Company or such Company Subsidiary
was developed by or for the Company or a Company Subsidiary by the current or
former employees, consultants or independent contractors of the Company or a
Company Subsidiary or purchased or licensed by the Company or a Company
Subsidiary.
          (b) The business of each of the Company and Company Subsidiaries as
presently conducted and the production, marketing, licensing, use and servicing
of any products or services of each of the Company and Company Subsidiaries do
not, to the knowledge of the Company, infringe or conflict with any patent,
trademark, copyright, or trade secret rights of any third parties or any other
Intellectual Property of any third parties in any material respect. Neither the
Company nor any Company Subsidiary has received written notice from any third
party asserting that any Intellectual Property owned or licensed by the Company
or a Company Subsidiary, or which the Company or any Company Subsidiary
otherwise has the right to use, is invalid or unenforceable by the Company or
such Company Subsidiary and, to the Company’s knowledge, there is no valid basis
for any such claim (whether or not pending or threatened).
          (c) No claim is pending or, to the Company’s knowledge, threatened
against the Company or any Company Subsidiary nor has the Company or any Company
Subsidiary received any written notice or other written claim from any Person
asserting that the Company’s or any

-18-



--------------------------------------------------------------------------------



 



Company Subsidiary’s present or contemplated activities infringe or may infringe
in any material respect any Intellectual Property of such Person, and the
Company is not aware of any infringement by any other Person of any material
rights of the Company or any Company under any Intellectual Property Rights.
          (d) All licenses or other agreements under which the Company or any
Company Subsidiary is granted Intellectual Property (excluding licenses to use
software utilized in the Company’s or such Company Subsidiary’s internal
operations and which is generally commercially available) are in full force and
effect and, to the Company’s knowledge, there is no material default by any
party thereto. The Company has no reason to believe that the licensors under
such licenses and other agreements do not have and did not have all requisite
power and authority to grant the rights to the Intellectual Property purported
to be granted thereby.
          (e) All licenses or other agreements under which the Company or any
Company Subsidiary has granted rights to Intellectual Property to others
(including all end-user agreements) are in full force and effect, there has been
no material default by the Company or any Company Subsidiary thereunder and, to
the Company’s knowledge, there is no material default of any provision thereof
relating to Intellectual Property by any other party thereto.
          (f) Each of the Company and Company Subsidiaries has taken all steps
required in accordance with commercially reasonable business practice to
establish and preserve their ownership in their owned Intellectual Property and
to keep confidential all material technical information developed by or
belonging to the Company or such Company which has not been patented or
copyrighted. To the Company’s knowledge, neither the Company nor any Company
Subsidiary is making any unlawful use of any Intellectual Property of any other
Person, including, without limitation, any former employer of any past or
present employees of the Company or any Company Subsidiary. To the Company’s
knowledge, neither the Company, any Company Subsidiary nor any of their
respective employees has any agreements or arrangements with former employers of
such employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or any Company Subsidiary or result in any former employers of
such employees having any rights in, or claims on, the Company’s or any Company
Subsidiary’s Intellectual Property. Each current employee of each of the Company
and Company Subsidiaries who has access to material Intellectual Property has
executed agreements regarding confidentiality, proprietary information and
assignment of inventions and copyrights to the Company or such Company
Subsidiary, as the case may be, each independent contractor or consultant of
each of the Company and Company Subsidiaries has executed agreements regarding
confidentiality and proprietary information, and neither the Company nor any
Company Subsidiary has received written notice that any employee, consultant or
independent contractor is in violation of any agreement or in breach of any
agreement or arrangement with former or present employers relating to
proprietary information or assignment of inventions. Without limiting the
foregoing: (i) each of the Company and Company Subsidiaries has taken reasonable
security measures to guard against unauthorized disclosure or use of any of its
Intellectual Property that is confidential or proprietary; and (ii) the Company
has no reason to believe that any Person (including, without limitation, any
former employee or consultant of the Company or any Company Subsidiary) has
unauthorized possession of any of its Intellectual Property, or any part
thereof, or that any Person has obtained unauthorized access to any of its

-19-



--------------------------------------------------------------------------------



 



Intellectual Property. Each of the Company and Company Subsidiaries has complied
in all material respects with its respective obligations pursuant to all
agreements relating to Intellectual Property rights that are the subject of
licenses granted by third parties, except for any non-compliance that has not
had or would not reasonably be expected to have a Material Adverse Effect.
     5.12 Registration Rights; Rights of Participation. Except as set forth on
Schedule 5.12, the Company has not granted or agreed to grant to any Person any
rights (including “piggy-back” registration rights) to have any securities of
the Company registered with the Commission or any other Governmental Authority
which has not been satisfied in full or waived on or prior to the date hereof
and no Person, including, but not limited to, current or former shareholders of
the Company, underwriters, brokers, agents or other third parties, has any right
of first refusal, preemptive right, right of participation, anti-dilutive right
or any similar right to participate in, or to receive securities or other assets
of the Company solely as a result of the transactions contemplated by this
Agreement or the other Transaction Documents.
     5.13 Solicitation; Other Issuances of Securities. Neither the Company nor
any Person acting on its behalf, nor to the Company’s knowledge, any of its
Affiliates, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities, (ii) has, directly or indirectly, made any offers or
sales of any security or the right to purchase any security, or solicited any
offers to buy any security or any such right, under circumstances that would
require registration of the Securities under the Securities Act, or (iii) has
issued any shares of Common Stock or shares of any series of preferred stock or
other securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Common Stock which would be
integrated with the sale of the Securities to the Holders for purposes of the
Securities Act or of any applicable stockholder approval provisions nor will the
Company or any Affiliate take any action or steps that would cause the offering
of the Securities to be so integrated with other offerings.
     5.14 Fees. Except as set forth on Schedule 5.14, the Company is not
obligated to pay any brokers, finders or financial advisory fees or commissions
to any underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby. The Company will indemnify and hold harmless
each Holder from and against any claim by any Person alleging that such Holder
is obligated to pay any such compensation, fee, cost or related expenditure in
connection with the transactions contemplated hereby.
     5.15 Foreign Corrupt Practices. Neither the Company, any Company Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Company Subsidiary, has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
     5.16 Key Employees. The “executive officers” (as defined in Rule 501(f) of
the Securities Act) of each of the Company and Company Subsidiaries (each, a
“Key Employee”) is

-20-



--------------------------------------------------------------------------------



 



currently serving in the capacity described in the Disclosure Documents. The
Company has no knowledge of any fact or circumstance (including, without
limitation, (i) the terms of any agreement to which such person is a party or
any litigation in which such person is or may become involved and (ii) any
illness or medical condition that could reasonably be expected to result in the
disability or incapacity of such person) that would limit or prevent any such
person from serving in such capacity on a full-time basis in the reasonably
foreseeable future, or of any intention on the part of any such person to limit
or terminate his or her employment with the Company or any Company Subsidiary.
     5.17 Labor Matters. There is no strike, labor dispute or union organization
activities pending or, to the knowledge of the Company, threatened between the
Company or any Company Subsidiary and their respective employees. No employees
of the Company or any Company Subsidiary belong to any union or collective
bargaining unit. Each of the Company and Company Subsidiaries has complied in
all material respects with all applicable federal and state equal opportunity
and other laws related to employment.
     5.18 Environment. Neither the Company nor any Company Subsidiary has any
liabilities under any Environmental Law, nor, to the Company’s knowledge, do any
factors exist that are reasonably likely to give rise to any such liability,
affecting any of the properties owned or leased by the Company or any Company
Subsidiary, in each case other than liabilities that have not had and would not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Company Subsidiary has violated any Environmental Law applicable to it
now or previously in effect, other than any violation that has not had and would
not reasonably be expected to have a Material Adverse Effect.
     5.19 ERISA. Neither the Company nor any Company Subsidiary maintains or
contributes to, or has any obligation under, any pension plan. Each of the
Company and Company Subsidiaries is in compliance in all material respects with
the presently applicable provisions of ERISA and the United States Internal
Revenue Code of 1986, as amended, with respect to each pension plan except in
any such case for any such matters that, individually or in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.
     5.20 Insurance. The Company maintains insurance for itself and each Company
Subsidiary in such amounts and covering such losses and risks as are reasonably
sufficient and customary in the businesses in which the Company and each such
Company Subsidiary are engaged. As of the date hereof and as of the Closing
Date, no notice of cancellation has been received for any of such policies and
the Company is in compliance in all material respects with all of the terms and
conditions thereof. The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue to conduct its business as currently conducted without a significant
increase in cost. Without limiting the generality of the foregoing, the Company
maintains Director’s and Officer’s insurance in such amounts and covering such
losses and risks that are customary for businesses that are reasonably
comparable to the Company.

-21-



--------------------------------------------------------------------------------



 



     5.21 Property. Each of the Company and Company Subsidiaries has good and
marketable title to all real and personal Property owned by it, in each case
free and clear of all Liens, other than the Permitted Liens. Any Property held
under lease by the Company or a Company Subsidiary is held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made or proposed to be made of such Property by
the Company or such Company Subsidiary.
     5.22 Regulatory Permits. Each of the Company and Company Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
business, except where the failure to have any such certificate, authorization
or permit would not have a Material Adverse Effect, and neither the Company nor
any Company Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
     5.23 Investment Company. Neither the Company nor any Company Subsidiary is
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof, will become an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.
     5.24 U.S. Real Property Holding Corporation. The Company is not, nor has
ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.
     5.25 Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
     5.26 Money Laundering. The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder, and no
action, suit or proceeding by or before any Governmental Authority involving the
Company or any of the Company Subsidiaries with respect to such Governmental
Requirements is pending or, to the knowledge of the Company, threatened.
     5.27 Transfer Taxes. No stock transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.
     5.28 Sarbanes-Oxley Act; Internal Controls and Procedures. To the Company’s
knowledge, the Company is in material compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and any and all
applicable rules and regulations promulgated by the Commission thereunder that
are effective as of the date hereof. The

-22-



--------------------------------------------------------------------------------



 



Company maintains internal accounting controls, policies and procedures, and
such books and records as are reasonably designed to provide reasonable
assurance that (i) all transactions to which the Company or any Company
Subsidiary is a party or by which its properties are bound are effected by a
duly authorized employee or agent of the Company, supervised by and acting
within the scope of the authority granted by the Company’s senior management;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; and (iii) all transactions to which
the Company or any Company Subsidiary is a party, or by which its properties are
bound, are recorded (and such records maintained) in accordance with all
Governmental Requirements and as may be necessary or appropriate to ensure that
the financial statements of the Company are prepared in accordance with GAAP.
     5.29 Embargoed Person. To the Company’s knowledge, no Person subject to
trade restrictions under United States law has any direct or indirect interest
of any nature whatsoever in the Company or any Company Subsidiary that could
render the investments evidenced by the Securities a violation of any
Governmental Requirements.
     5.30 Transactions with Interested Persons. Except as disclosed on
Schedule 5.30, no officer, director or employee of the Company or any Company
Subsidiary is, or has made any arrangements with the Company or any Company
Subsidiary to become, a party to any transaction with the Company or any Company
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director or any such employee has a substantial interest or
is an officer, director, trustee or partner.
     5.31 Customers and Suppliers. The relationships of each of the Company and
Company Subsidiaries with its customers and suppliers are maintained on
commercially reasonable terms. To the Company’s knowledge, no customer or
supplier of the Company or a Company Subsidiary has any plan or intention to
terminate its agreement with the Company or such Company Subsidiary, which
termination would reasonably be expected to have a Material Adverse Effect.
     5.32 Accountants. The Company’s accountants, who the Company expects will
render their opinion with respect to the financial statements to be included in
the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2007,
are, to the Company’s knowledge, independent accountants as required by the
Securities Act.
     5.33 Solvency. (i) The fair saleable value of the Company’s assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing Debt; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted; and (iii) the expected cash flows of the Company for future periods,
together with the proceeds the Company would receive upon liquidation of its
assets and the proceeds from expected debt or equity offerings, after taking
into account all anticipated uses of such amounts, would be sufficient to pay
all Debt when such Debt is required to be paid. The Company has no knowledge of
any facts or circumstances which lead it to

-23-



--------------------------------------------------------------------------------



 



believe that it will be required to file for reorganization or liquidation under
bankruptcy or reorganization laws of any jurisdiction, and has no present
intention to so file.
     5.34 Acknowledgement of Dilution. The Company acknowledges that the
issuance of the Warrant Shares upon exercise of the Warrants may result in
dilution of the outstanding shares of Common Stock, which dilution may be
substantial under certain market conditions. The Company further acknowledges
that its obligation to issue the Warrant Shares in accordance with the terms of
the Warrants shall not be affected, regardless of the effect of any such
dilution. The Company further acknowledges that, to the extent not otherwise
prohibited by the terms of this Agreement, each Holder may enter into hedging
transactions with respect to the Common Stock and that such sales or
transactions may have a downward effect on the market price of the Common Stock.
     5.35 Exchange Act Registration; OTC Bulletin Board. The Company’s Common
Stock is registered pursuant to Section 12(g) of the Exchange Act and is quoted
on the OTC Bulletin Board. The Company currently meets the continuing
eligibility requirements for quotation on the OTC Bulleting Board and has not
received any notice from such service that it may not currently satisfy such
requirements or that such continued quotation is in any way threatened. The
Company has taken no action designed to, or which, to the knowledge of the
Company, may have the effect of, terminating the registration of the Common
Stock under the Exchange Act or qualification to have the Common Stock quoted on
the OTC Bulletin Board.
     5.36 Disclosure. The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered by the Company to the Holders
pursuant to this Agreement and the other Transaction Documents and in connection
with the Holders’ due diligence investigation of the Company, do not contain any
untrue statement of a material fact, and do not omit to state a material fact
required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. Neither the Company nor any Person
acting on its behalf or at its direction has provided any Holder with material
non-public information other than the terms of the transactions contemplated
hereby. Following the issuance of a press release in accordance with
Section 6.1(c), to the Company’s knowledge, none of the Holders will possess any
material non-public information concerning the Company, other than as set forth
on Schedule 5.36. The Company acknowledges that each Holder is relying on the
representations, acknowledgments and agreements made by the Company in this
Section 5.36 and elsewhere in this Agreement in making trading and other
decisions concerning the Company’s securities.
6. COVENANTS AND AGREEMENTS.
     6.1 Filings and Public Disclosure by the Company. The Company shall:
          (a) file a Form D with respect to the Securities issued at the Closing
as required under Regulation D and provide a copy thereof to Imperium promptly
after such filing;
          (b) take such action as the Company reasonably determines upon the
advice of counsel is necessary to qualify the Securities for sale under
applicable state or “blue-sky” laws or

-24-



--------------------------------------------------------------------------------



 



obtain an exemption therefrom, and shall promptly provide evidence of any such
action to Imperium at Imperium’s request; and
          (c) (i) on or prior to 8:30 a.m. (eastern time) on the Business Day
following the Execution Date, issue a press release disclosing the material
terms of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and (ii) on or prior to 5:00 p.m. (eastern
time) on the fourth Business Day following the Execution Date, file with the
Commission a Current Report on Form 8-K disclosing the material terms of and
including as exhibits this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby; provided, however, that Imperium
shall have a reasonable opportunity (under the circumstances) to review and
comment on any such press release or Form 8-K prior to the issuance or filing
thereof; and provided, further, that if the Company fails to issue a press
release disclosing the material terms of this Agreement and the other
Transaction Documents within the time frames described herein, Imperium may
issue a press release disclosing such information without any notice to or
consent by the Company. Thereafter, the Company shall timely file any filings
and notices required by the Commission or applicable law with respect to the
transactions contemplated hereby.
     6.2 Use of Proceeds. The Company shall use all of the proceeds from the
sale of the Securities for working capital purposes.
     6.3 Certain Affirmative Covenants of the Company. The Company agrees that,
during the period beginning on the Execution Date and ending on the Termination
Date, the Company shall, and shall cause each Company Subsidiary to:
          (a) maintain its corporate existence in good standing;
          (b) comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
          (c) comply with all agreements, documents and instruments binding on
it or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
          (d) provide each Holder with copies of all materials sent to its
shareholders at the same time as such materials are delivered to such
shareholders;
          (e) timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination (and otherwise make and keep public information available, as those
terms are understood and defined in Rule 144);
          (f) ensure that the Common Stock is at all times listed or quoted on
the OTC Bulletin Board, Nasdaq Capital Market, Nasdaq Global Market, the New
York Stock Exchange,

-25-



--------------------------------------------------------------------------------



 



the American Stock Exchange, or such other exchange or quotation service
reasonably satisfactory to the Holders holding a majority of the Registrable
Securities; and
          (g) maintain commercially reasonable insurance coverage (including D&O
insurance) for each of the Company and Company Subsidiaries.
     6.4 Certain Negative Covenants of the Company. The Company agrees that,
during the period beginning on the Execution Date and ending on the Termination
Date, without the written consent of the Holders, the Company shall not, and
shall cause each Company Subsidiary not to:
          (a) enter into any transaction or arrangement with any employee,
officer, director or shareholder of the Company or Company Subsidiary, unless
such transaction is effectuated on an arms’ length basis and approved by the
independent directors of the Company or such Company Subsidiary, as the case may
be;
          (b) incur (or permit to exist) any Debt other than Permitted Debt;
          (c) grant, establish or maintain any Lien on any of its Property other
than Permitted Liens;
          (d) make any Restricted Payments other than Restricted Payments made
by a Company Subsidiary to the Company;
          (e) make any offers or sales of any security or solicit any offers to
buy any security, which will be integrated with the sale of the Securities in a
manner which would require the registration of any of the Securities under the
Securities Act or require stockholder approval under the rules and regulations
of the Principal Market;
          (f) dispose of all or any part of its Property unless (i) such
disposition is in the ordinary course of business and for fair market value, and
(ii) such Property is not material to the Company’s or any Company Subsidiary’s
business, operations or financial condition or performance; or
          (g) consent to or implement any termination, amendment, modification,
supplement or waiver of the certificate or articles of incorporation, articles
of organization, bylaws, regulations or other constituent documents of the
Company or any Company Subsidiary which would reasonably be expected to
adversely affect the rights of any Holder under the Transaction Documents.
     6.5 Stockholder Equity Requirement. The Company shall ensure that, during
the period beginning on the Execution Date and ending on the Termination Date,
the Stockholder Equity shall at all times equal or exceed $6,500,000.
Notwithstanding the foregoing, the Company shall have 30 days to cure a breach
of the foregoing requirement. As used herein, the terms below shall have the
respective meanings indicated:
     “Accounts Receivable” means, at any time of determination, all accounts
receivable of the Company (i) not including prepaid deposits, deferred revenue
and

-26-



--------------------------------------------------------------------------------



 



offsets, and (ii) excluding (1) all receivables that remain unpaid for over
ninety (90) days from the respective invoice dates thereof, (2) if twenty-five
percent (25%) or more of all receivables of the Company is payable by any one
debtor and its Affiliates, then all receivables payable by such debtor and its
Affiliates in excess of twenty-five percent (25%) of the total amount of all
receivables of the Company; (3) all receivables payable by any Affiliate of the
Company; (4) all receivables generated as a result of pre-billing, progress
billing, retention billing, bill and hold accounts, ship in place accounts,
contra revenue accounts or cross-aged balances; (5) all receivables of a debtor
and its Affiliates if twenty-five percent (25%) or more of all receivables
payable by such debtor and its Affiliates remain unpaid for over ninety
(90) days from the respective invoice dates thereof; and (6) all receivables
payable by debtors whose principal place of business is located outside of the
United States, Canada and the member nations of the European Union.
     “Stockholder Equity” means, at any time of determination, (A) the aggregate
value of (i) all cash and cash equivalents of the Company, (ii) all Accounts
Receivable of the Company, (iii) all inventory of the Company (valued at cost
and multiplied by 0.80 and excluding the portion of all work in process
inventory that is in excess of 10% of the total inventory of the Company), and
(iv) all other real and personal property and equipment (including all
intangible property and assets) of the Company net of depreciation; in each
case, as of such date of determination and without duplication minus (B) the
aggregate amount of all liabilities (including, without limitation, all Debt and
all trade accounts payable) of the Company as of such date of determination and
without duplication, provided, however, that the Company’s treatment of the
Warrant, as reflected in the Company’s books and records, shall have no impact
on the determination of Stockholder Equity for purposes of this Section 6.5.
In furtherance of the foregoing financial covenant, the Company shall, on or
prior to the 30th day following each fiscal quarter following the Closing Date
(or, if such fiscal quarter is the Company’s fourth fiscal quarter, then on or
prior to the 60th day following such fiscal quarter), deliver to each Holder a
certificate certified by the Chief Financial Officer of the Company certifying
(i) that at all times during such fiscal quarter, the Company was, to such
officer’s knowledge, in compliance with the foregoing financial covenant and
(ii) the actual Stockholder Equity as of the last day of such fiscal quarter.
     6.6 Use of Holder’s Name. Except as may be required by applicable law
and/or this Agreement, the Company shall not use, directly or indirectly, any
Holder’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Holder for the specific use
contemplated or as otherwise required by applicable law or regulation.
     6.7 Disclosure of Non-Public Information. The Company agrees that it will
not at any time following the Execution Date disclose material non-public
information to any Holder without first obtaining such Holder’s prior written
consent confirming that such Holder is willing to receive material non-public
information at such time.

-27-



--------------------------------------------------------------------------------



 



     6.8 Indemnification of Holders. The Company will indemnify and hold each
Holder and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, a “Holder Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Holder Party may suffer
or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or by the Company or any Company Subsidiary in the other Transaction
Documents or (b) any action instituted against a Holder, or any of its
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Holder, with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Holder’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings such Holder may have with any such shareholder or
any violations by such Holder or any such Affiliate of state or federal
securities laws or any conduct by such Holder or any such Affiliate which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Holder Party in respect of which indemnity
may be sought pursuant to this Agreement, such Holder Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing. Any Holder Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Holder Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time following such Holder
Party’s written request that it do so, to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Holder Party. The Company will not be
liable to any Holder Party under this Agreement (i) for any settlement by a
Holder Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent, that a loss, claim, damage or liability is attributable to such Holder
Party’s wrongful actions or omissions, or gross negligence or to such Holder
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Holder Party in this Agreement or in the other
Transaction Documents.
     6.9 Limitations on Disposition by Holder. No Holder shall sell, transfer,
assign or dispose of any Securities, unless:
          (a) there is then in effect an effective registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or
          (b) such Holder has notified the Company in writing of any such
disposition, and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act; provided, however, that no such
opinion of counsel will be required (A) if the sale, transfer, assignment or
disposition is made to an Affiliate of such Holder, (B) if the sale, transfer,
assignment or disposition is made pursuant to Rule 144 and such Holder provides
the Company with evidence reasonably satisfactory to the Company that the
proposed transaction satisfies the requirements of Rule 144, (C) if such
Securities are eligible for resale under Rule 144(k) or any

-28-



--------------------------------------------------------------------------------



 



successor provision or (D) if in connection with a bona fide pledge or
hypothecation of any Securities under a margin arrangement with a broker-dealer
or other financial institution or the sale of any such Securities by such
broker-dealer or other financial institution following such Holder’s default
under such margin arrangement.
7. MISCELLANEOUS.
     7.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.
     7.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Holder may assign its rights and obligations hereunder in
connection with any private sale or transfer of the Securities, as long as, as a
condition precedent to such transfer, the transferee executes an acknowledgment
agreeing to be bound by the applicable provisions of this Agreement, in which
case the term “Holder” shall be deemed to refer to such transferee as though
such transferee were an original signatory hereto, and such assignment complies
with applicable Governmental Requirements. Any such transferee Holder shall
promptly deliver an executed copy of such acknowledgement to the Company. The
Company may not assign its rights or obligations under this Agreement; provided,
however, for purposes of clarity, except in connection with or in furtherance of
any migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company.
     7.3 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from any other party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and, if applicable,
on the advice of such advisors, and not on any view (whether written or oral)
expressed by any other party.

-29-



--------------------------------------------------------------------------------



 



     7.4 Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of the
other Holders hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. The Company
acknowledges and agrees that nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or a “group” as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Holders are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder has been represented by
its own separate counsel in connection with the transactions contemplated
hereby, shall be entitled to protect and enforce its rights, including, without
limitation, rights arising out of this Agreement or the other Transaction
Documents, individually, and shall not be required to join any other Holder as
an additional party in any proceeding for such purpose.
     7.5 Injunctive Relief. The Company acknowledges and agrees that a breach by
it of its obligations hereunder will cause irreparable harm to each Holder and
that the remedy or remedies at law for any such breach will be inadequate and
agrees, in the event of any such breach, in addition to all other available
remedies, such Holder shall be entitled to an injunction restraining any breach
and requiring immediate and specific performance of such obligations without the
necessity of showing economic loss or the posting of any bond.
     7.6 Governing Law; Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by and construed under the laws
of the State of New York applicable to contracts made and to be performed
entirely within the State of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
and County of New York for the adjudication of any dispute hereunder or any
other Transaction Document or in connection herewith or therewith or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
          (b) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE OR CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE

-30-



--------------------------------------------------------------------------------



 



BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO
THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6(b).
     7.7 Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Any executed signature
page delivered by facsimile or e-mail transmission shall be binding to the same
extent as an original executed signature page, with regard to any agreement
subject to the terms hereof or any amendment thereto.
     7.8 Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
     7.9 Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Agreement shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:
If to the Company:
Echo Therapeutics, Inc.
10 Forge Parkway
Franklin, MA 02038
Attn: Chief Financial Officer
Tel: (508) 530-0311
Fax: (508) 553-8760
With a copy (which shall not constitute notice) to:
Drinker Biddle & Reath LLP
One Logan Square
18th & Cherry Streets
Philadelphia, PA 19103
Attn: Stephen T. Burdumy, Esq.

-31-



--------------------------------------------------------------------------------



 



Tel: (215) 988-2700
Fax: (215) 988-2757
and if to any Holder, to such address for such Holder as shall appear on such
Holder’s signature page hereto, or as shall be designated by such Holder in
writing to the Company in accordance with this Section 7.9.
     7.10 Expenses. The Company and Imperium shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents; provided,
however, that the Company shall, at the Closing, pay Imperium an amount of
$50,000 in immediately available funds as reimbursement for its out-of-pocket
expenses (including, without limitation, legal fees and expenses) incurred or to
be incurred by it in connection with its due diligence investigation of the
Company and the negotiation, preparation, execution, delivery and performance of
this Agreement and the other Transaction Documents. At the Closing, the amount
due for such fees and expenses may be netted out of the Purchase Price payable
by Imperium.
     7.11 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and
(i) while the Notes are outstanding, by the Holders holding a majority of the
outstanding principal of the Notes, and (ii) if the Notes are no longer
outstanding, by the Holders holding a majority of the Registrable Securities. No
waiver of any provision of this Agreement may be made except pursuant to a
written instrument executed by the party against whom such waiver is sought to
be enforced. Any waiver given pursuant hereto shall be effective only in the
specific instance and for the specific purpose for which given.
[Signature Page to Follow]

-32-



--------------------------------------------------------------------------------



 



Exhibit 10.1
     IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
and Loan Agreement as of the date first-above written.

          ECHO THERAPEUTICS, INC.    
 
       
By:
  /s/ Patrick T. Mooney, M.D.    
 
       
 
  Patrick T. Mooney, M.D.    
 
  Chief Executive Officer    
 
        IMPERIUM MASTER FUND, LTD.    
 
       
By:
  /s/ Maurice Hryshko, Esq.    
 
       
 
  Maurice Hryshko, Esq.    
 
  General Counsel    
 
        ADDRESS:    
 
       
 
  c/o Imperium Advisers, LLC    
 
  153 East 53rd Street- 29th Floor    
 
  New York, NY 10022    
 
  Attn: Maurice Hryshko, Esq.    
 
  Tel: (212) 433-1360    
 
  Fax: (212) 433-1361    





--------------------------------------------------------------------------------



 



EXHIBITS TO SECURITIES PURCHASE AND LOAN AGREEMENT
Exhibit A—Form of Note
Exhibit B—Form of Warrant
Exhibit C—Registration Rights Agreement
Exhibit D—Guarantee
Exhibit E—Security Agreement
Exhibit F—Legal Opinion
SCHEDULES TO SECURITIES PURCHASE AND LOAN AGREEMENT
Schedule 1.1(i)—Permitted Debt
Schedule 1.1(ii)—Permitted Liens
Schedule 5.36—Non-public Information
Schedule 5.4—Disclosure Documents; Agreements; Financial Statements; Other
Information
Schedule 5.5(a)—Capitalization
Schedule 5.5(b)—Subsidiaries
Schedule 5.5(c)—Options and Warrants and Other Rights
Schedule 5.5(d)—Debt
Schedule 5.11(a)—Intellectual Property
Schedule 5.12—Piggyback Registration Rights
Schedule 5.14—Fees
Schedule 5.30—Transactions with Interested Persons

